Citation Nr: 1136865	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability. 

2.  Entitlement to service connection for right ear hearing loss disability.  

3.  Entitlement to an increased rating for chronic low back pain with arthritis, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1992 to August 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Montgomery, Alabama RO.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran had initiated an appeal seeking service connection for peripheral neuropathy of his bilateral lower extremities (secondary to his service-connected back disability).  An October 2010 rating decision granted service connection (and assigned separate 10 percent ratings) for neurological impairment (peripheral neuropathy of the bilateral lower extremities) secondary to his back disability.  The Veteran has not expressed disagreement with the ratings, and they are therefore not before the Board.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

Finally, the Board notes that the Veteran had perfected an appeal seeking service connection for tinnitus and for bilateral plantar fasciitis.  A May 2010 rating decision granted service connection for tinnitus, and an October 2010 rating decision granted service connection for bilateral plantar fasciitis.  As those decisions represent a full grant of the benefits sought with regard to those issues, they will not be addressed further in this decision.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007). 


The claim for entitlement to service connection for right ear hearing loss disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a left ear hearing loss disability in service and has the same disability currently.  

2.  At no time during the appeal period was the Veteran's service-connected low back pain with arthritis manifested by symptoms more nearly approximating unfavorable ankylosis, or incapacitating episodes of 6 weeks or more in the past 12 months.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  The criteria for a rating higher than 40 percent for chronic low back pain with arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also held that additional information regarding disability ratings and the criteria required for an increased rating must be included in VCAA notice with regard to increased rating claims, but that decision was vacated by the Federal Circuit.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the Veteran's claim for service connection for left ear hearing loss disability, as the Board is granting the claim, there are no further VCAA duties as to this claim.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his increased rating claim, and of the division of responsibilities between VA and a claimant in developing an appeal.  While the September 2005 letter did not include information regarding effective date in compliance with Dingess or all of the additional information required by Vazquez-Flores, the Board finds these errors did not prejudice the Veteran or require a remand for new VCAA notice, particularly in light of the Federal Circuit's vacatur of the Court's decision in Vazquez-Flores.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 556 U.S. 396 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).  As to the lack of notice regarding effective dates, the increased rating claim is being denied, so no effective date is being assigned, and any non-compliance is moot.  As to the claim being granted, the RO will assign an effective date and the Veteran will have an opportunity to contest that decision at that time.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded VA examinations in October 2005 and June 2010 as to the severity of his back disability.  In his February 2006 notice of disagreement, the Veteran challenged the adequacy of the October 2005 examination as it did not include any radiographic (e.g., X-ray) findings.  However, the Board notes that while the October 2005 VA examination report does not include any radiographic findings, it does note January and February 2004 X-rays that had the same findings, and were the basis for the VA examiner's diagnosis.  There is also no specific statutory or regulatory requirement that X-rays must be conducted on each examination.  For these reasons, and because both the October 2005 and the June 2010 examiners reviewed the claims file, based their conclusions on consideration of the Veteran's prior medical history, and described the Veteran's back disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability, the Board finds the examinations adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran's claims for entitlement to service connection for left ear hearing loss disability and for an increased rating for his back disability are thus ready to be considered on the merits.

Analysis

Service Connection Left Ear Hearing Loss Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.

The Veteran in his written statements and Board hearing testimony indicated he was exposed to loud noises in performing his duties in service working in an engine room and from bombs.  These statements are credible, competent, and consistent with the circumstances of his service (as his DD Form 214 and service personnel records show his primary specialty during service was watercraft engineer), and the Board therefore finds that the Veteran suffered in-service noise exposure.  In part due to his extensive noise exposure, the Veteran underwent numerous audiological examinations during service, most of which were normal.  However, on an in-service January 1998 audiometric examination, the auditory threshold in the left ear at 4000 Hertz was 40 decibels.  Thus, a left ear hearing loss disability as defined by the applicable regulation was shown in service.  On the October 2005 and November 2007 VA audiological examinations, the exact same 40 decibel reading at 4000 Hertz was present.  As the Veteran had a left ear hearing loss disability in service and the same disability currently, it follows that this disability was incurred in service.  Entitlement to service connection for left ear hearing loss disability is thus warranted.

The only medical opinion as to the etiology of the Veteran's hearing loss is that of the October 2005 VA examiner, who concluded that the Veteran's current bilateral hearing loss disability was not related to his in-service noise exposure.  She based this opinion on normal August 1982 and March 1998 audiometric examinations.  She did not refer to the January 1998 audiogram showing the same left ear hearing loss disability as indicated on her October 2005 audiological examination.  Consequently, the opinion of the October 2005 VA examiner was based on an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Increased Rating for Spine Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  For the reasons below, a uniform rating is warranted in this case.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's low back pain with arthritis is rated under Code 5242.  Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  As noted, the Veteran was granted such separate ratings in the RO's October 2010 rating decision granting entitlement to service connection for left and right lower extremity peripheral neuropathy with separate 10 percent ratings, and has not yet disagreed with this determination.  Consequently, the Board will not address the issue of associated objective neurologic abnormalities in this decision.

Note 2 provides that , for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Note 5 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

The appellant's spine disability could potentially be evaluated under Code 5243 evaluating intervertebral disc syndrome.  Under this rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or under the general rating formula for diseases and injuries of the spine, whichever method results in the higher evaluation.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.  

Note 1 to Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The Veteran has appealed the denial of a rating higher than 40 percent disabling for chronic low back pain with arthritis.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness, or lack of endurance.  DeLuca, 8 Vet. App. at 205.  The rating criteria is also consistent with forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  To warrant a higher rating for chronic low back pain with arthritis, the symptoms must more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Id.  A higher evaluation may also be based upon the frequency and duration of incapacitating episodes.  

Here, August 2005 X-ray of the spine revealed facet joint hypertrophy at L4-L5, L5-S1, and probable spondylolyisis at L5-S1.  The Veteran was afforded a VA compensation and pension examination in October 2005.  During this examination, he was noted to be using a cane primarily to help him get up from a seated position.  It was noted he did not really require the usage of the cane for support during walking, which he can do quite well without.  It was further indicated he wears a lumbar soft support.  He reported that in late-2003 he noticed increased frequency and severity of his back pain to the point that flare-ups occurred about monthly, later weekly, and to the present time has constant pain in his lower back, but has flare-ups of more severe pain about once a week, lasting for 2 or 3 days.  The examiner noted January and February 2004 lumbar spine X-rays that found facet joint hypertrophy at L4-L5, and L5-S1, and probable spondylolysis at L5-S1.  The Veteran reported no periods of incapacitation within the past 12 months.  

The Veteran reported he became a full-time student about a year and a half ago while also working part-time and was still employed.  

Examination of the lumbar spine revealed forward flexion to 5 degrees (with pain preventing further flexion), lateral bending to 5 degrees, bilaterally.  He reported he was unable to extend his spine at all.  He was able to get out of the chair with the assistance of a cane.  He walked with a normal gait, and could heel and toe walk well.  The examiner noted there was no increased limitation to motion due to weakness, fatigability, or incoordination following repetitive use during examination.  Degenerative disc disease (DDD) L5-S1, and degenerative facet joint disease L4-L5, L5-S1 were diagnosed.  

In his August 2007 VA Form 9, the Veteran reported he had unfavorable ankylosis of the entire thoracolumbar spine.  

Treatment records include the Veteran's complaint that he sometimes has to walk with a cane due to his chronic back and foot pain.  January 2008 spine X-rays found moderate disc space narrowing and associated end plate osteophyte formation and facet joint overgrowth at L5-S1 and left-sided facet joint overgrowth at L4-L5.  September 2008 lumbar spine MRI found left paracentral L5-S1 disc protrusion/extrusion, resulting in moderate central canal stenosis and abutting the left S1 traversing nerve root; moderate facet joint degenerative joint disease at L4-L5, worse on the left side with minimal neural foramen stenosis; and minimal disc bulges at L2-L3, L3-L4, and L4-L5.  In February 2009, the Veteran reported his low back pain has increased over the past year.  In March 2009, he reported his back pain was stable and did not cause him many problems.  March 2010 lumbar spine MRI revealed mild degenerative disease at L4-L5, L5-S1; left foraminal disc protrusion without significant neural compromise or nerve root impairment at L4-L5; and posterior disc bulge with bilateral facet degenerative joint disease at L5-S1.   

The Veteran was again afforded a VA compensation and pension examination in June 2010.  During the examination, it was noted the Veteran used a cane due to unsteadiness, reporting 3 falls in the past 12 months.  He reported constant moderate to severe aching or stabbing severe low back pain; he denied flare-ups.  The Veteran reported 9 days of incapacitating episodes for the thoracolumbar spine during the past 12 months due to epidural injections.  

The appellant worked as a security guard full time for the past 2 years.  The gait was noted to be antalgic. The curvatures of the spine were normal.  It was noted there were no significant effects on the Veteran's usual occupation.  

Examination of the thoracolumbar spine revealed no evidence of ankylosis.  There was also no evidence of spasm, atrophy, or weakness; there was guarding, pain with motion, and tenderness.  Forward flexion of the thoracolumbar spine was 0 to 30 degrees, extension 0 to 0 degrees, lateral flexion and rotation 0 to 5 degrees, bilaterally, with pain on active range of motion.  There were no additional limitations found after three repetitions of range of motion.  Degenerative joint disease (DJD) and DDD of the lumbosacral spine were diagnosed.  

At the February 2011 Travel Board hearing, the Veteran reported he uses a cane and a TENS unit almost daily (transcript, p. 4).  He indicated he uses various medications, without which he would not be able to get out of bed (p. 4-5).  He testified he works a desk job, and had to change careers because of his back (p. 6).  He reported his wife helps him get out of bed.  He denied incapacitating episodes (p. 7).  

The above evidence reflects that the Veteran's symptoms more nearly approximate the criteria for a 40 percent rating, in particular forward flexion of the thoracolumbar spine is less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  Note 5 to the general rating formula specifically defines favorable and unfavorable ankylosis.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Thus, the fact that there was at least some range of motion in all planes except for extension 0 to 0 degrees on the June 2010 VA examination reflects that the symptoms approximated either favorable ankylosis or flexion less than 30 degrees.  Moreover, unfavorable ankylosis requires that the spine be fixed in flexion of extension, and not in neutral (0 degrees) as well as at least one of the additional symptoms, which have not been shown.  In this regard, the Board notes that neurologic symptoms found (bilateral lower extremity polyradiculopathy) were noted to be due compression of exiting nerve roots, and Note 5 refers to neurologic symptoms due to nerve root stretching.

The Board has considered any functional loss of motion due to other factors, to include pain.  Here, there was evidence of pain on active range of motion.  However, even when considering pain the appellant retains functional use of flexion to no worse than 5 degrees, and extension to 0 degrees.  As indicated above, the Veteran's functional range of motion even considering pain and the other DeLuca factors is not reflective of/approximate to unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Even though there was pain on range of motion testing, both examiners stated there was no additional limitation due to DeLuca factors.  Stated differently, pain did not cause the Veteran's service-connected back disability to be reflective of/approximate to a higher rating.  

The Board notes that the Veteran is competent to report that his disability has worsened.  The Board acknowledges his contentions that his disability is more severe, that his pain gets worse when he sits, that the pain interferes with his sleeping, and that his back has caused him to be much less active.  The Board also acknowledges that the Veteran changed careers due to his back.  The Board accepts that he has functional impairment, pain, and pain on motion.  See DeLuca, 8 Vet. App. at 205.  We also find his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professions, and such evidence demonstrates that the currently assigned 40 percent rating for chronic low back pain with arthritis is appropriate.  To the extent alleges he has unfavorable ankylosis of the entire thoracolumbar spine, the Board finds he is not competent to provide such a diagnosis, as the definitions of favorable and unfavorable ankylosis refer to range of motion figures, in terms of degrees, that are medical in nature, and not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to so testify, the Board finds that the multiple range of motion studies conducted by trained professionals are entitled to more probative weight than the Veteran's more general lay assertions.

The Board has considered other appropriate diagnostic codes, particularly diagnostic code 5243 governing intervertebral disc syndrome.  In this regard, the Board notes that the Veteran has reported 9 days of incapacitating episodes during a 12 month period based on his service-connected spine disability.  However, there is no evidence of incapacitating episodes, which are defined in the applicable regulation to require bed rest prescribed by a physician.  Significantly, the Veteran denied such in his testimony at the February 2011 Travel Board hearing.  Neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  Nonetheless, even assuming there was evidence of, at most, 9 days of incapacitating episodes during a 12 month period, such would be reflective of a 10 percent rating under Code 5243.  Hence, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.  

Accordingly, a schedular rating higher than 40 percent disabling for chronic low back pain with arthritis is not warranted.

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 136 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the Board finds that the symptoms of the Veteran's disability are contemplated by the criteria for rating disabilities of the spine.  Those criteria include detailed range of motion figures and distinguish between favorable and unfavorable ankylosis, and the Board has been able to compare these criteria to the Veteran's symptoms to arrive at an appropriate rating.  In any event, as shown above, the evidence reflects that there has not been marked interference with employment (as opposed to a change in jobs), frequent hospitalization, or that the manifestations of the disability are otherwise not contemplated by the schedular criteria.  Therefore, there is no basis for concluding that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Thus, referral of the case for extraschedular consideration is not in order.

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for chronic low back pain with arthritis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Finally, as the Veteran has indicated that he is employed, there is no evidence of unemployability indicating an implicit claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


ORDER

Entitlement to left ear hearing loss disability is granted.  

Entitlement to an increased rating for chronic low back pain with arthritis, rated 40 percent disabling, is denied.




REMAND

Regarding the Veteran's claim for service connection for right ear hearing loss disability, the Veteran asserts that his hearing loss is related to noise trauma during active service, particularly working in an engine and from explosions.  As noted above, the only medical opinion as to the etiology of the Veteran's hearing loss is the October 2005 VA audiological evaluation.  However, as also noted above, the examiner's opinion is premised in part on an inaccurate factual basis.  Moreover, the sole basis for the examiner's negative nexus opinion appears to be the lack of in-service right ear hearing loss disability.
 
The Board notes that while the Veteran may not have had right ear hearing loss during service considered disabling, see 38 C.F.R. § 3.385, the absence of hearing loss in-service is not fatal to a claim of service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The Board notes that the right ear puretone thresholds at 4000 Hertz on the in-service January 1998 audiometric examination was 25 decibels, which is outside the threshold for normal hearing, which is from 0 to 20 decibels.  Hensley, 5 Vet. App. at 157.

A new opinion should therefore be obtained as to the etiology of the Veteran's right ear hearing loss disability, one which considers all of the evidence of record.

Accordingly, the claim for entitlement to service connection for right ear hearing loss disability is REMANDED for the following action:

1. The RO should forward the Veteran's claims file for review to an otologist or audiologist who has not already opined in this matter.  The otologist or audiologist must review the Veteran's claims file, including this remand.  Upon review of his claims file, the otologist or audiologist should provide an opinion responding to the following:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current right ear hearing loss disability is related to his recognized exposure to noise trauma in service.  The otologist or audiologist must explain the rationale for the opinion in light of all of the evidence of record, including, but not limited to, the in-service audiometric examinations including the January 2008 audiometric reading of 25 decibels at 4000 Hertz.

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


